This is an appeal by an employer and his insurance carrier from an award of the State Industrial Board in favor of claimant. Claimant was employed as a waitress and general maid. She was provided with, and slept in, a bedroom on the employer's premises. The Board found that on July 9, 1942, while claimant was working for her employer and while in a bedroom furnished to her by her employer as part of her wages, she was called to serve breakfast and, having overslept, jumped quickly out of bed and when her feet landed on the hardwood floor, which was waxed, she twisted her back and felt a sharp pain in her back and left leg. The Board found that claimant sustained accidental injuries arising out of and in the course of her employment. The evidence sustains the findings. Award affirmed, with costs to the State Industrial Board. All concur.